Name: 2000/295/EC: Council Decision of 3 November 1998 concerning the conclusion of a bilateral agreement between the Community and the Republic of Cyprus on the Republic of Cyprus' participation in a Community programme within the framework of Community audiovisual policy
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  communications
 Date Published: 2000-04-18

 Avis juridique important|32000D02952000/295/EC: Council Decision of 3 November 1998 concerning the conclusion of a bilateral agreement between the Community and the Republic of Cyprus on the Republic of Cyprus' participation in a Community programme within the framework of Community audiovisual policy Official Journal L 096 , 18/04/2000 P. 0061 - 0061Council Decisionof 3 November 1998concerning the conclusion of a bilateral agreement between the Community and the Republic of Cyprus on the Republic of Cyprus' participation in a Community programme within the framework of Community audiovisual policy(2000/295/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 127(4) and Article 130(3), in conjunction with Article 228(3) first subparagraph, thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Resolution of the EU-Cyprus Association Council of 12 June 1995 established certain elements of a pre-accession strategy which include the participation of the Republic of Cyprus in Community programmes.(2) Pursuant to Decision 95/563/EC(3) and Decision 95/564/EC(4), the Community established a programme encouraging the development and distribution of European audiovisual works and a training programme for professionals in the European audiovisual programme industry (hereinafter together called MEDIA II programme).(3) The abovementioned Decisions provide in Articles 6 and 5 respectively that the MEDIA II programme shall be open to the participation of the Republic of Cyprus.(4) Successful cooperation in this field implies a general commitment by the Contracting Parties to make complementary efforts to stimulate the European dimension in the audiovisual sector.(5) The Republic of Cyprus has ratified the Council of Europe Convention on Transfrontier Television, which constitutes an important step in the process of legislative alignment.(6) The Commission has negotiated, on behalf of the Community, the Agreement between the European Community and the Republic of Cyprus establishing cooperation in the audiovisual field including participation in the Media II programme to enable the Republic of Cyprus to participate in the Media II programme.(7) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Republic of Cyprus establishing cooperation in the audiovisual field including participation in the Media II programme is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The Commission shall represent the Community in the Joint Committee provided for in Article 6 of the Agreement.Article 3The President of the Council shall, on behalf of the Community, give the notification provided for in Article 14 of the Agreement.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 3 November 1998.For the CouncilThe PresidentB. Prammer(1) OJ C 162, 28.5.1998, p. 5.(2) OJ C 313, 12.10.1998, p. 28.(3) OJ L 321, 30.12.1995, p. 25.(4) OJ L 321, 30.12.1995, p. 33.